MEMORANDUM **
Lorenzo Dorantes-Mendoza appeals from the 57-month sentence imposed following his guilty-plea conviction for being a deported alien found in the United States, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Dorantes-Mendoza contends that his sentence is unreasonable because the district court failed to appropriately consider the need to avoid unwarranted disparity in sentencing under 18 U.S.C. § 3553(a)(6). Upon review, we conclude that the district court properly considered the advisory Guidelines and the § 3553 factors in imposing the sentence. The record reflects that the district court considered Do-rantes-Mendoza’s history and characteristics, the nature and circumstances of the offense, the kinds of sentences available, and Dorantes-Mendoza’s ties to the United States, and imposed a sentence that was sufficient but no greater than necessary to comply with § 3553(a). See United States v. Plouffe, 445 F.3d 1126, 1131 (9th Cir.2006).
We reject Dorantes-Mendoza’s contention that disparity between his sentence and fast-track sentences imposed on other illegal reentry defendants rendered his sentence unreasonable. See United States v. Marcial-Santiago, 447 F.3d 715, 718-19 (9th Cir.2006) (concluding that the disparity between fast-track sentences and non-fast-track sentences is not unwarranted).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.